Kilday, Judge,
with whom Judge Ferguson
concurs:
I agree completely with the excellent analysis by the Chief Judge of the status of the Ryukyus Islands and the authority of the Administrative Court to issue a search warrant. However, for reasons set forth below, I do not agree that the coffee shop card, prosecution exhibit 12, was admissible in evidence.
The record reveals that the coffee shop card was no more than a medium of advertising and could not, within reason, be regarded as “a false document of identification [which] can readily be used as a means to effect the crimes.”
A photostat of the card is contained in the record. On one side of the card are the printed words “Coffee and Cake will be served free to the bearer of this card”; the name of the establishment, Pierrot; and its advertising symbol. The reverse side contains the same advertising symbol along with a map reflecting the location of the coffee shop in relation to the theater, the Koza police station, and other sites in the immediate area. It does not purport to have been designed for issuance to any individual as there is no particular space on either side indicated for insertion of the name of the bearer. Actually, it appears to be nothing more than an ordinary business card containing an offer of free coffee and cake as an advertising lure.
It is on the side containing the free offer of sustenance that the handwritten name, “James V. Sinclair, Jr.,” appears.
The search warrant, under authority of which the card was seized, also appears in the record. It was properly issued and granted authority to search for and seize “Documents bearing the name of A/3c James V. Sinclair.” However, I do not believe that this description of the property can be construed to include the above-described card. The Fourth Amendment to the Constitution provides the right of people to be secure in their persons, houses, papers and effects against unreasonable searches and seizures and directs that no warrants shall issue, but upon probable cause, supported by oath or affirmation, and particularly describing the place to be searched and the persons or things to be seized. The Supreme Court of the United States has led in circumscribing the objects of lawful search and seizure, at least insofar as the seizure of evidentiary articles is concerned, declaring that search warrants may not be used as a means of gaining access to a man’s house or office solely for the purpose of searching to secure evidence to be used against him in a criminal proceeding. United States v Gouled, 255 US 298, 65 L ed 647, 41 S Ct 261 (1921); United States v Lefkowitz, 285 US 452, 76 L ed 877, 52 S Ct 420, 82 ALR 775 (1932). In this regard, there is firmly recognized a category of property customarily characterized as “mere evidentiary materials” which can never be made the subject of a lawful search and seizure. United States v Rhodes, 3 USCMA 73, 11 CMR 73; Harris v United States, 331 US 145, 154, 91 L ed 1399, 67 S Ct 1098 (1947); United States v Rabinowitz, 339 US 56, 64, 94 L ed 653, 70 S Ct 430 (1950). This protection is secured within the provisions of the Fifth Amendment to the Constitution, for in legal contemplation such search and seizure of private books and papers compels the owner to be a witness against himself by the most potent evidence — his writings and records. United States v Premises in Butte, Montana, 246 Fed 185 (D Mont) (1917); Gouled v United States, supra; Boyd v United States, 116 US 616, 29 *54L ed 746, 6 S Ct 524 (1886); Weeks v United States, 232 US 383, 58 L ed 652, 34 S Ct 341 (1914), LRA1915B 834, Ann Cas 1915 C 117; 79 CJS, Searches and Seizures, § 64b, page 828; 47 Am Jur, Searches and Seizures, § 54. As stated by the Supreme Court in Davis v United States, 328 US 582, 90 L ed 1453, 66 S Ct 1256 (1946), reh den, 329 US 824, 91 L ed 700, 67 S Ct 107 (1946) (conviction upheld on the ground that the papers seized (gasoline ration stamps) were not “private” but “public property” in the custody of a citizen) :
“The law of searches and seizures as revealed in the decisions of this Court is the product of the interplay of these two constitutional provisions. [Citing Boyd v United States, supra.] It reflects a dual purpose— protection of the privacy of the individual, his right to be let alone; protection of the individual against compulsory production of evidence to be used against him.” [Again citing Boyd v United States; Weeks v United States, supra.]
A perusal of prosecution exhibit 12 leads me to the conclusion that, at the, very most, the coffee shop card can only be construed as evidence which would support a conviction rather than the instrument or fruit of a crime.1 In that connection, it is noteworthy that by stipulation, each of the individuals who cashed the checks in question testified that they “always check the I.D. card of the individual cashing the check.” And, on the reverse side of each of the checks there appears the handprinted name “James V. Sinclair, Jr.” and “AF 16581405.” Clearly, the record does not reflect that the coffee shop card was used as a document of identification in cashing these checks.
I believe the state of case thus presented to be practically identical to the situation in United States v Gouled, supra. For the reasons stated by the Supreme Court in the last-mentioned decision, it was error to admit the coffee shop card in evidence.
As hereafter noted, the admission of the coffee shop card was prejudicial to the substantial rights of appellant. Therefore, it is not necessary that we consider the situation which might exist as to prejudice arising from the violation of a constitutional norm. Kotteakos v United States, 328 US 750, 90 L ed 1557, 66 S Ct 1239 (1946); Bruno v United States, 308 US 287, 84 L ed 257, 60 S Ct 198 (1939); and the Annotations in 1 L ed 2d 1735 and 4 L ed 2d 1833. The incriminating evidence offered by the prosecution consisted, in major part, of opinion testimony by a handwriting expert who, by comparison of admitted genuine signatures of appellant with the checks in question and the coffee shop card, came to the conclusion that the accused was the signator of the latter items. Likewise, the evidence offered in rebuttal, by the defense, was exclusively opinion testimony of a handwriting expert who. arrived at an opposite conclusion.
In this state of the record, since the coffee shop card was the only evidence, aliunde the above-noted opinion testimony, associating the accused with these charges, its admission in evidence was prejudicial to his substantial rights. United States v Gouled, supra.
Accordingly, I agree with the disposition of this case as provided in the opinion of the Chief Judge.

 For a discussion of the distinction between papers or other articles which merely furnish evidence of crime and the actual instrumentalities of crime, see 129 ALR 1296,